UNITED STATES  SECURITIES AND EXCHANGE COMMISSION  Washington, DC 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A - 16 OR 15D - 16 OF THE SECURITIES EXCHANGE ACT OF 1934  05 April 2011 Commission File No. 001-32846 CRH public limited company (Translation of registrant's name into English) Belgard Castle, Clondalkin,  Dublin 22, Ireland.  (Address of principal executive offices)   Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F:  Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7):   Enclosure: Director/PDMR Shareholding NOTIFICATION OF TRANSACTIONS OF DIRECTORS, PERSONS DISCHARGING MANAGERIAL RESPONSIBILITY OR CONNECTED PERSONS All relevant boxes should be completed in block capital letters. 1. Name of the issuer CRH plc 2. State whether the notification relates to (i) a transaction notified in accordance with the Market Abuse Rules; (ii) a disclosure made in accordance with section 53 (as extended by section 64) of the Companies Act 1990 or entered into the issuer's register in accordance with section 59 of the Companies Act 1990; or (iii) both (i) and (ii). (iii) both (i) and (ii) 3. Name of person discharging managerial responsibilities/director Maeve Carton 4. State whether notification relates to a person connected with a person discharging managerial responsibilities/director named in 3 and identify the connected person No 5. Indicate whether the notification is in respect of a holding of the person referred to in 3 or 4 above or in respect of a non-beneficial interest Maeve Carton 6. Description of shares (including class), debentures or derivatives or financial instruments relating to shares Ordinary shares of €0.32 each 7. Name of registered shareholders(s) and, if more than one, the number of shares held by each of them Not applicable 8. State the nature of the transaction (i) Grant of options under the CRH 2010 Share Option Scheme (ii) Award under the CRH 2006 Performance Share Plan - see details below 9. Number of shares, debentures or financial instruments relating to shares acquired Not applicable 10. Percentage of issued class acquired (treasury shares of that class should not be taken into account when calculating percentage) Not applicable 11. Number of shares, debentures or financial instruments relating to shares disposed Not applicable 12. Percentage of issued class disposed (treasury shares of that class should not be taken into account when calculating percentage) Not applicable 13. Price per share or value of transaction Not applicable 14. Date and place of transaction Not applicable 15. Total holding following notification and total percentage holding following notification (any treasury shares should not be taken into account when calculating percentage) Not applicable 16. Date issuer informed of transaction Not applicable If a person discharging managerial responsibilities has been granted options by the issuer complete the following boxes 17 Date of grant (i) and (ii) 4th April 2011 18. Period during which or date on which it can be exercised (i) 4th April 2014 to 3rd April 2021 (ii) Between March 2014 and April 2015 19. Total amount paid (if any) for grant of the option (i) and (ii) Nil 20. Description of shares or debentures involved (class and number) (i) Maximum of 42,500 Ordinary Shares of €0.32 each (ii) Maximum of 42,000 Ordinary Shares of €0.32 each 21. Exercise price (if fixed at time of grant) or indication that price is to be fixed at the time of exercise (i) €16.38 (ii) Not applicable - this notification refers to a share award 22. Total number of shares or debentures over which options held following notification 173,255 Ordinary Shares under Share Option Schemes Maximum of 66,000 Ordinary Shares that may vest under the 2006 Performance Share Plan 1,752 Ordinary shares under Savings-related Share Option Scheme 23. Any additional information Not applicable 24. Name of contact and telephone number for queries Neil Colgan + Name and signature of duly designated officer of issuer responsible for making notification Neil Colgan Company Secretary Date of notification 5th April 2011 NOTIFICATION OF TRANSACTIONS OF DIRECTORS, PERSONS DISCHARGING MANAGERIAL RESPONSIBILITY OR CONNECTED PERSONS All relevant boxes should be completed in block capital letters. 1. Name of the issuer CRH plc 2. State whether the notification relates to (i) a transaction notified in accordance with the Market Abuse Rules; (ii) a disclosure made in accordance with section 53 (as extended by section 64) of the Companies Act 1990 or entered into the issuer's register in accordance with section 59 of the Companies Act 1990; or (iii) both (i) and (ii). (iii) both (i) and (ii) 3. Name of person discharging managerial responsibilities/director Myles Lee 4. State whether notification relates to a person connected with a person discharging managerial responsibilities/director named in 3 and identify the connected person No 5. Indicate whether the notification is in respect of a holding of the person referred to in 3 or 4 above or in respect of a non-beneficial interest Myles Lee 6. Description of shares (including class), debentures or derivatives or financial instruments relating to shares Ordinary shares of €0.32 each 7. Name of registered shareholders(s) and, if more than one, the number of shares held by each of them Not applicable 8. State the nature of the transaction (i) Grant of options under the CRH 2010 Share Option Scheme (ii) Award under the CRH 2006 Performance Share Plan - see details below 9. Number of shares, debentures or financial instruments relating to shares acquired Not applicable 10. Percentage of issued class acquired (treasury shares of that class should not be taken into account when calculating percentage) Not applicable 11. Number of shares, debentures or financial instruments relating to shares disposed Not applicable 12. Percentage of issued class disposed (treasury shares of that class should not be taken into account when calculating percentage) Not applicable 13. Price per share or value of transaction Not applicable 14. Date and place of transaction Not applicable 15. Total holding following notification and total percentage holding following notification (any treasury shares should not be taken into account when calculating percentage) Not applicable 16. Date issuer informed of transaction Not applicable If a person discharging managerial responsibilities has been granted options by the issuer complete the following boxes 17 Date of grant (i) and (ii) 4th April 2011 18. Period during which or date on which it can be exercised (i) 4th April 2014 to 3rd April 2021 (ii) Between March 2014 and April 2015 19. Total amount paid (if any) for grant of the option (i) and (ii) Nil 20. Description of shares or debentures involved (class and number) (i) Maximum of 90,000 Ordinary Shares of €0.32 each (ii) Maximum of 88,000 Ordinary Shares of €0.32 each 21. Exercise price (if fixed at time of grant) or indication that price is to be fixed at the time of exercise (i) €16.38 (ii) Not applicable - this notification refers to a share award 22. Total number of shares or debentures over which options held following notification 632,060 Ordinary Shares under Share Option Schemes Maximum of 233,000 Ordinary Shares that may vest under the 2006 Performance Share Plan 1,752 Ordinary shares under Savings-related Share Option Scheme 23. Any additional information Not applicable 24. Name of contact and telephone number for queries Neil Colgan + Name and signature of duly designated officer of issuer responsible for making notification Neil Colgan Company Secretary Date of notification 5th April 2011 NOTIFICATION OF TRANSACTIONS OF DIRECTORS, PERSONS DISCHARGING MANAGERIAL RESPONSIBILITY OR CONNECTED PERSONS All relevant boxes should be completed in block capital letters. 1. Name of the issuer CRH plc 2. State whether the notification relates to (i) a transaction notified in accordance with the Market Abuse Rules; (ii) a disclosure made in accordance with section 53 (as extended by section 64) of the Companies Act 1990 or entered into the issuer's register in accordance with section 59 of the Companies Act 1990; or (iii) both (i) and (ii). (iii) both (i) and (ii) 3. Name of person discharging managerial responsibilities/director Albert Manifold 4. State whether notification relates to a person connected with a person discharging managerial responsibilities/director named in 3 and identify the connected person No 5. Indicate whether the notification is in respect of a holding of the person referred to in 3 or 4 above or in respect of a non-beneficial interest Albert Manifold 6. Description of shares (including class), debentures or derivatives or financial instruments relating to shares Ordinary shares of €0.32 each 7. Name of registered shareholders(s) and, if more than one, the number of shares held by each of them Not applicable 8. State the nature of the transaction (i) Grant of options under the CRH 2010 Share Option Scheme (ii) Award under the CRH 2006 Performance Share Plan - see details below 9. Number of shares, debentures or financial instruments relating to shares acquired Not applicable 10. Percentage of issued class acquired (treasury shares of that class should not be taken into account when calculating percentage) Not applicable 11. Number of shares, debentures or financial instruments relating to shares disposed Not applicable 12. Percentage of issued class disposed (treasury shares of that class should not be taken into account when calculating percentage) Not applicable 13. Price per share or value of transaction Not applicable 14. Date and place of transaction Not applicable 15. Total holding following notification and total percentage holding following notification (any treasury shares should not be taken into account when calculating percentage) Not applicable 16. Date issuer informed of transaction Not applicable If a person discharging managerial responsibilities has been granted options by the issuer complete the following boxes 17 Date of grant (i) and (ii) 4th April 2011 18. Period during which or date on which it can be exercised (i) 4th April 2014 to 3rd April 2021 (ii) Between March 2014 and April 2015 19. Total amount paid (if any) for grant of the option (i) and (ii) Nil 20. Description of shares or debentures involved (class and number) (i) Maximum of 62,500 Ordinary Shares of €0.32 each (ii) Maximum of 62,000 Ordinary Shares of €0.32 each 21. Exercise price (if fixed at time of grant) or indication that price is to be fixed at the time of exercise (i) €16.38 (ii) Not applicable - this notification refers to a share award 22. Total number of shares or debentures over which options held following notification 337,741 Ordinary Shares under Share Option Schemes Maximum of 164,500 Ordinary Shares that may vest under the 2006 Performance Share Plan 1,752 Ordinary shares under Savings-related Share Option Scheme 23. Any additional information Not applicable 24. Name of contact and telephone number for queries Neil Colgan + Name and signature of duly designated officer of issuer responsible for making notification Neil Colgan Company Secretary Date of notification 5th April 2011 NOTIFICATION OF TRANSACTIONS OF DIRECTORS, PERSONS DISCHARGING MANAGERIAL RESPONSIBILITY OR CONNECTED PERSONS All relevant boxes should be completed in block capital letters. 1. Name of the issuer CRH plc 2. State whether the notification relates to (i) a transaction notified in accordance with the Market Abuse Rules; (ii) a disclosure made in accordance with section 53 (as extended by section 64) of the Companies Act 1990 or entered into the issuer's register in accordance with section 59 of the Companies Act 1990; or (iii) both (i) and (ii). (iii) both (i) and (ii) 3. Name of person discharging managerial responsibilities/director Mark S. Towe 4. State whether notification relates to a person connected with a person discharging managerial responsibilities/director named in 3 and identify the connected person No 5. Indicate whether the notification is in respect of a holding of the person referred to in 3 or 4 above or in respect of a non-beneficial interest Mark S. Towe 6. Description of shares (including class), debentures or derivatives or financial instruments relating to shares Ordinary shares of €0.32 each 7. Name of registered shareholders(s) and, if more than one, the number of shares held by each of them Not applicable 8. State the nature of the transaction (i) Grant of options under the CRH 2010 Share Option Scheme (ii) Award under the CRH 2006 Performance Share Plan - see details below 9. Number of shares, debentures or financial instruments relating to shares acquired Not applicable 10. Percentage of issued class acquired (treasury shares of that class should not be taken into account when calculating percentage) Not applicable 11. Number of shares, debentures or financial instruments relating to shares disposed Not applicable 12. Percentage of issued class disposed (treasury shares of that class should not be taken into account when calculating percentage) Not applicable 13. Price per share or value of transaction Not applicable 14. Date and place of transaction Not applicable 15. Total holding following notification and total percentage holding following notification (any treasury shares should not be taken into account when calculating percentage) Not applicable 16. Date issuer informed of transaction Not applicable If a person discharging managerial responsibilities has been granted options by the issuer complete the following boxes 17 Date of grant (i) and (ii) 4th April 2011 18. Period during which or date on which it can be exercised (i) 4th April 2014 to 3rd April 2021 (ii) Between March 2014 and March 2015 19. Total amount paid (if any) for grant of the option (i) and (ii) Nil 20. Description of shares or debentures involved (class and number) (i) Maximum of 70,000 Ordinary Shares of €0.32 each (ii) Maximum of 68,000 Ordinary Shares of €0.32 each 21. Exercise price (if fixed at time of grant) or indication that price is to be fixed at the time of exercise (i) €16.38 (ii) Not applicable - this notification refers to a share award 22. Total number of shares or debentures over which options held following notification 539,241 Ordinary Shares under Share Option Schemes Maximum of 204,000 Ordinary Shares that may vest under the 2006 Performance Share Plan 23. Any additional information Not applicable 24. Name of contact and telephone number for queries Neil Colgan + Name and signature of duly designated officer of issuer responsible for making notification Neil Colgan Company Secretary Date of notification 5th April 2011 NOTIFICATION OF TRANSACTIONS OF DIRECTORS, PERSONS DISCHARGING MANAGERIAL RESPONSIBILITY OR CONNECTED PERSONS All relevant boxes should be completed in block capital letters. 1. Name of the issuer CRH plc 2. State whether the notification relates to (i) a transaction notified in accordance with the Market Abuse Rules; (ii) a disclosure made in accordance with section 53 (as extended by section 64) of the Companies Act 1990 or entered into the issuer's register in accordance with section 59 of the Companies Act 1990; or (iii) both (i) and (ii). (iii) both (i) and (ii) 3. Name of person discharging managerial responsibilities/director Neil Colgan 4. State whether notification relates to a person connected with a person discharging managerial responsibilities/director named in 3 and identify the connected person No 5. Indicate whether the notification is in respect of a holding of the person referred to in 3 or 4 above or in respect of a non-beneficial interest Neil Colgan 6. Description of shares (including class), debentures or derivatives or financial instruments relating to shares Ordinary shares of €0.32 each 7. Name of registered shareholders(s) and, if more than one, the number of shares held by each of them Not applicable 8. State the nature of the transaction (i) Grant of options under the CRH 2010 Share Option Scheme (ii) Award under the CRH 2006 Performance Share Plan - see details below 9. Number of shares, debentures or financial instruments relating to shares acquired Not applicable 10. Percentage of issued class acquired (treasury shares of that class should not be taken into account when calculating percentage) Not applicable 11. Number of shares, debentures or financial instruments relating to shares disposed Not applicable 12. Percentage of issued class disposed (treasury shares of that class should not be taken into account when calculating percentage) Not applicable 13. Price per share or value of transaction Not applicable 14. Date and place of transaction Not applicable 15. Total holding following notification and total percentage holding following notification (any treasury shares should not be taken into account when calculating percentage) Not applicable 16. Date issuer informed of transaction Not applicable If a person discharging managerial responsibilities has been granted options by the issuer complete the following boxes 17 Date of grant (i) and (ii) 4th April 2011 18. Period during which or date on which it can be exercised (i) 4th April 2014 to 3rd April 2021 (ii) Between March 2014 and April 2015 19. Total amount paid (if any) for grant of the option (i) and (ii) Nil 20. Description of shares or debentures involved (class and number) (i) Maximum of 15,000 Ordinary Shares of €0.32 each (ii) Maximum of 8,000 Ordinary Shares of €0.32 each 21. Exercise price (if fixed at time of grant) or indication that price is to be fixed at the time of exercise (i) €16.38 (ii) Not applicable - this notification refers to a share award 22. Total number of shares or debentures over which options held following notification 68,427 Ordinary Shares under Share Option Schemes Maximum of 14,000 Ordinary Shares that may vest under the 2006 Performance Share Plan 2,772 Ordinary shares under Savings-related Share Option Scheme 23. Any additional information Not applicable 24. Name of contact and telephone number for queries Neil Colgan + Name and signature of duly designated officer of issuer responsible for making notification Neil Colgan Company Secretary Date of notification 5th April 2011 NOTIFICATION OF TRANSACTIONS OF DIRECTORS, PERSONS DISCHARGING MANAGERIAL RESPONSIBILITY OR CONNECTED PERSONS All relevant boxes should be completed in block capital letters. 1. Name of the issuer CRH plc 2. State whether the notification relates to (i) a transaction notified in accordance with the Market Abuse Rules; (ii) a disclosure made in accordance with section 53 (as extended by section 64) of the Companies Act 1990 or entered into the issuer's register in accordance with section 59 of the Companies Act 1990; or (iii) both (i) and (ii). (i) a transaction notified in accordance with the Market Abuse Rules 3. Name of person discharging managerial responsibilities/director Erik Bax 4. State whether notification relates to a person connected with a person discharging managerial responsibilities/director named in 3 and identify the connected person No 5. Indicate whether the notification is in respect of a holding of the person referred to in 3 or 4 above or in respect of a non-beneficial interest Erik Bax 6. Description of shares (including class), debentures or derivatives or financial instruments relating to shares Ordinary shares of €0.32 each 7. Name of registered shareholders(s) and, if more than one, the number of shares held by each of them Not applicable 8. State the nature of the transaction (i) Grant of options under the CRH 2010 Share Option Scheme (ii) Award under the CRH 2006 Performance Share Plan - see details below 9. Number of shares, debentures or financial instruments relating to shares acquired Not applicable 10. Percentage of issued class acquired (treasury shares of that class should not be taken into account when calculating percentage) Not applicable 11. Number of shares, debentures or financial instruments relating to shares disposed Not applicable 12. Percentage of issued class disposed (treasury shares of that class should not be taken into account when calculating percentage) Not applicable 13. Price per share or value of transaction Not applicable 14. Date and place of transaction Not applicable 15. Total holding following notification and total percentage holding following notification (any treasury shares should not be taken into account when calculating percentage) Not applicable 16. Date issuer informed of transaction Not applicable If a person discharging managerial responsibilities has been granted options by the issuer complete the following boxes 17 Date of grant (i) and (ii) 4th April 2011 18. Period during which or date on which it can be exercised (i) 4th April 2014 to 3rd April 2021 (ii) Between March 2014 and April 2015 19. Total amount paid (if any) for grant of the option (i) and (ii) Nil 20. Description of shares or debentures involved (class and number) (i) Maximum of 47,500 Ordinary Shares of €0.32 each (ii) Maximum of 47,000 Ordinary Shares of €0.32 each 21. Exercise price (if fixed at time of grant) or indication that price is to be fixed at the time of exercise (i) €16.38 (ii) Not applicable - this notification refers to a share award 22. Total number of shares or debentures over which options held following notification 241,215 Ordinary Shares under Share Option Schemes Maximum of 102,000 Ordinary Shares that may vest under the 2006 Performance Share Plan 23. Any additional information Not applicable 24. Name of contact and telephone number for queries Neil Colgan + Name and signature of duly designated officer of issuer responsible for making notification Neil Colgan Company Secretary Date of notification 5th April 2011 NOTIFICATION OF TRANSACTIONS OF DIRECTORS, PERSONS DISCHARGING MANAGERIAL RESPONSIBILITY OR CONNECTED PERSONS All relevant boxes should be completed in block capital letters. 1. Name of the issuer CRH plc 2. State whether the notification relates to (i) a transaction notified in accordance with the Market Abuse Rules; (ii) a disclosure made in accordance with section 53 (as extended by section 64) of the Companies Act 1990 or entered into the issuer's register in accordance with section 59 of the Companies Act 1990; or (iii) both (i) and (ii). (i) a transaction notified in accordance with the Market Abuse Rules 3. Name of person discharging managerial responsibilities/director Doug Black 4. State whether notification relates to a person connected with a person discharging managerial responsibilities/director named in 3 and identify the connected person No 5. Indicate whether the notification is in respect of a holding of the person referred to in 3 or 4 above or in respect of a non-beneficial interest Doug Black 6. Description of shares (including class), debentures or derivatives or financial instruments relating to shares Ordinary shares of €0.32 each 7. Name of registered shareholders(s) and, if more than one, the number of shares held by each of them Not applicable 8. State the nature of the transaction (i) Grant of options under the CRH 2010 Share Option Scheme (ii) Award under the CRH 2006 Performance Share Plan - see details below 9. Number of shares, debentures or financial instruments relating to shares acquired Not applicable 10. Percentage of issued class acquired (treasury shares of that class should not be taken into account when calculating percentage) Not applicable 11. Number of shares, debentures or financial instruments relating to shares disposed Not applicable 12. Percentage of issued class disposed (treasury shares of that class should not be taken into account when calculating percentage) Not applicable 13. Price per share or value of transaction Not applicable 14. Date and place of transaction Not applicable 15. Total holding following notification and total percentage holding following notification (any treasury shares should not be taken into account when calculating percentage) Not applicable 16. Date issuer informed of transaction Not applicable If a person discharging managerial responsibilities has been granted options by the issuer complete the following boxes 17 Date of grant (i) and (ii) 4th April 2011 18. Period during which or date on which it can be exercised (i) 4th April 2014 to 3rd April 2021 (ii) Between March 2014 and March 2015 19. Total amount paid (if any) for grant of the option (i) and (ii) Nil 20. Description of shares or debentures involved (class and number) (i) Maximum of 45,000 Ordinary Shares of €0.32 each (ii) Maximum of 52,000 Ordinary Shares of €0.32 each 21. Exercise price (if fixed at time of grant) or indication that price is to be fixed at the time of exercise (i) €16.38 (ii) Not applicable - this notification refers to a share award 22. Total number of shares or debentures over which options held following notification 385,616 Ordinary Shares under Share Option Schemes Maximum of 139,000 Ordinary Shares that may vest under the 2006 Performance Share Plan 23. Any additional information Not applicable 24. Name of contact and telephone number for queries Neil Colgan + Name and signature of duly designated officer of issuer responsible for making notification Neil Colgan Company Secretary Date of notification 5th April 2011 NOTIFICATION OF TRANSACTIONS OF DIRECTORS, PERSONS DISCHARGING MANAGERIAL RESPONSIBILITY OR CONNECTED PERSONS All relevant boxes should be completed in block capital letters. 1. Name of the issuer CRH plc 2. State whether the notification relates to (i) a transaction notified in accordance with the Market Abuse Rules; (ii) a disclosure made in accordance with section 53 (as extended by section 64) of the Companies Act 1990 or entered into the issuer's register in accordance with section 59 of the Companies Act 1990; or (iii) both (i) and (ii). (i) a transaction notified in accordance with the Market Abuse Rules 3. Name of person discharging managerial responsibilities/director Jack Golden 4. State whether notification relates to a person connected with a person discharging managerial responsibilities/director named in 3 and identify the connected person No 5. Indicate whether the notification is in respect of a holding of the person referred to in 3 or 4 above or in respect of a non-beneficial interest Jack Golden 6. Description of shares (including class), debentures or derivatives or financial instruments relating to shares Ordinary shares of €0.32 each 7. Name of registered shareholders(s) and, if more than one, the number of shares held by each of them Not applicable 8. State the nature of the transaction (i) Grant of options under the CRH 2010 Share Option Scheme (ii) Award under the CRH 2006 Performance Share Plan - see details below 9. Number of shares, debentures or financial instruments relating to shares acquired Not applicable 10. Percentage of issued class acquired (treasury shares of that class should not be taken into account when calculating percentage) Not applicable 11. Number of shares, debentures or financial instruments relating to shares disposed Not applicable 12. Percentage of issued class disposed (treasury shares of that class should not be taken into account when calculating percentage) Not applicable 13. Price per share or value of transaction Not applicable 14. Date and place of transaction Not applicable 15. Total holding following notification and total percentage holding following notification (any treasury shares should not be taken into account when calculating percentage) Not applicable 16. Date issuer informed of transaction Not applicable If a person discharging managerial responsibilities has been granted options by the issuer complete the following boxes 17 Date of grant (i) and (ii) 4th April 2011 18. Period during which or date on which it can be exercised (i) 4th April 2014 to 3rd April 2021 (ii) Between March 2014 and April 2015 19. Total amount paid (if any) for grant of the option (i) and (ii) Nil 20. Description of shares or debentures involved (class and number) (i) Maximum of 25,000 Ordinary Shares of €0.32 each (ii) Maximum of 18,000 Ordinary Shares of €0.32 each 21. Exercise price (if fixed at time of grant) or indication that price is to be fixed at the time of exercise (i) €16.38 (ii) Not applicable - this notification refers to a share award 22. Total number of shares or debentures over which options held following notification 160,336 Ordinary Shares under Share Option Schemes Maximum of 51,000 Ordinary Shares that may vest under the 2006 Performance Share Plan 2,772 Ordinary shares under Savings-related Share Option Scheme 23. Any additional information Not applicable 24. Name of contact and telephone number for queries Neil Colgan + Name and signature of duly designated officer of issuer responsible for making notification Neil Colgan Company Secretary Date of notification 5th April 2011 NOTIFICATION OF TRANSACTIONS OF DIRECTORS, PERSONS DISCHARGING MANAGERIAL RESPONSIBILITY OR CONNECTED PERSONS All relevant boxes should be completed in block capital letters. 1. Name of the issuer CRH plc 2. State whether the notification relates to (i) a transaction notified in accordance with the Market Abuse Rules; (ii) a disclosure made in accordance with section 53 (as extended by section 64) of the Companies Act 1990 or entered into the issuer's register in accordance with section 59 of the Companies Act 1990; or (iii) both (i) and (ii). (i) a transaction notified in accordance with the Market Abuse Rules 3. Name of person discharging managerial responsibilities/director Henry Morris 4. State whether notification relates to a person connected with a person discharging managerial responsibilities/director named in 3 and identify the connected person No 5. Indicate whether the notification is in respect of a holding of the person referred to in 3 or 4 above or in respect of a non-beneficial interest Henry Morris 6. Description of shares (including class), debentures or derivatives or financial instruments relating to shares Ordinary shares of €0.32 each 7. Name of registered shareholders(s) and, if more than one, the number of shares held by each of them Not applicable 8. State the nature of the transaction (i) Grant of options under the CRH 2010 Share Option Scheme (ii) Award under the CRH 2006 Performance Share Plan - see details below 9. Number of shares, debentures or financial instruments relating to shares acquired Not applicable 10. Percentage of issued class acquired (treasury shares of that class should not be taken into account when calculating percentage) Not applicable 11. Number of shares, debentures or financial instruments relating to shares disposed Not applicable 12. Percentage of issued class disposed (treasury shares of that class should not be taken into account when calculating percentage) Not applicable 13. Price per share or value of transaction Not applicable 14. Date and place of transaction Not applicable 15. Total holding following notification and total percentage holding following notification (any treasury shares should not be taken into account when calculating percentage) Not applicable 16. Date issuer informed of transaction Not applicable If a person discharging managerial responsibilities has been granted options by the issuer complete the following boxes 17 Date of grant (i) and (ii) 4th April 2011 18. Period during which or date on which it can be exercised (i) 4th April 2014 to 3rd April 2021 (ii) Between March 2014 and April 2015 19. Total amount paid (if any) for grant of the option (i) and (ii) Nil 20. Description of shares or debentures involved (class and number) (i) Maximum of 47,500 Ordinary Shares of €0.32 each (ii) Maximum of 47,000 Ordinary Shares of €0.32 each 21. Exercise price (if fixed at time of grant) or indication that price is to be fixed at the time of exercise (i) €16.38 (ii) Not applicable - this notification refers to a share award 22. Total number of shares or debentures over which options held following notification 329,097 Ordinary Shares under Share Option Schemes Maximum of 137,000 Ordinary Shares that may vest under the 2006 Performance Share Plan 1,752 Ordinary shares under Savings-related Share Option Scheme 23. Any additional information Not applicable 24. Name of contact and telephone number for queries Neil Colgan + Name and signature of duly designated officer of issuer responsible for making notification Neil Colgan Company Secretary Date of notification 5th April 2011 NOTIFICATION OF TRANSACTIONS OF DIRECTORS, PERSONS DISCHARGING MANAGERIAL RESPONSIBILITY OR CONNECTED PERSONS All relevant boxes should be completed in block capital letters. 1. Name of the issuer CRH plc 2. State whether the notification relates to (i) a transaction notified in accordance with the Market Abuse Rules; (ii) a disclosure made in accordance with section 53 (as extended by section 64) of the Companies Act 1990 or entered into the issuer's register in accordance with section 59 of the Companies Act 1990; or (iii) both (i) and (ii). (i) a transaction notified in accordance with the Market Abuse Rules 3. Name of person discharging managerial responsibilities/director William J. Sandbrook 4. State whether notification relates to a person connected with a person discharging managerial responsibilities/director named in 3 and identify the connected person No 5. Indicate whether the notification is in respect of a holding of the person referred to in 3 or 4 above or in respect of a non-beneficial interest William J. Sandbrook 6. Description of shares (including class), debentures or derivatives or financial instruments relating to shares Ordinary shares of €0.32 each 7. Name of registered shareholders(s) and, if more than one, the number of shares held by each of them Not applicable 8. State the nature of the transaction (i) Grant of options under the CRH 2010 Share Option Scheme (ii) Award under the CRH 2006 Performance Share Plan - see details below 9. Number of shares, debentures or financial instruments relating to shares acquired Not applicable 10. Percentage of issued class acquired (treasury shares of that class should not be taken into account when calculating percentage) Not applicable 11. Number of shares, debentures or financial instruments relating to shares disposed Not applicable 12. Percentage of issued class disposed (treasury shares of that class should not be taken into account when calculating percentage) Not applicable 13. Price per share or value of transaction Not applicable 14. Date and place of transaction Not applicable 15. Total holding following notification and total percentage holding following notification (any treasury shares should not be taken into account when calculating percentage) Not applicable 16. Date issuer informed of transaction Not applicable If a person discharging managerial responsibilities has been granted options by the issuer complete the following boxes 17 Date of grant (i) and (ii) 4th April 2011 18. Period during which or date on which it can be exercised (i) 4th April 2014 to 3rd April 2021 (ii) Between March 2014 and March 2015 19. Total amount paid (if any) for grant of the option (i) and (ii) Nil 20. Description of shares or debentures involved (class and number) (i) Maximum of 45,000 Ordinary Shares of €0.32 each (ii) Maximum of 50,000 Ordinary Shares of €0.32 each 21. Exercise price (if fixed at time of grant) or indication that price is to be fixed at the time of exercise (i) €16.38 (ii) Not applicable - this notification refers to a share award 22. Total number of shares or debentures over which options held following notification 346,800 Ordinary Shares under Share Option Schemes Maximum of 133,000 Ordinary Shares that may vest under the 2006 Performance Share Plan 23. Any additional information Not applicable 24. Name of contact and telephone number for queries Neil Colgan + Name and signature of duly designated officer of issuer responsible for making notification Neil Colgan Company Secretary Date of notification 5th April 2011 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. CRH public limited company (Registrant) Date 05 April 2011 By:/s/Maeve Carton M. Carton Finance Director
